Greene, J.
(dissenting) : The principle of law announced in subdivision 3 of the syllabus, and the corresponding portions of the opinion, is not in my judgment involved in the determination of the questions presented by the refusal of the court to give the instructions requested. I, therefore, do not concur therein. The plaintiff in this action sought to recover on a mutual-benefit certificate issued by the defendant to one John C. Estes, on his own life, for the benefit of the plaintiff. The petition, omitting the formal portions, reads :
“That on or about March 17, 1880, at its request, one John C. Estes, stepfather of this plaintiff, became *77a member of court Kansas City No. 6351, of Kansas City, Mo., of said defendant association, and became a member of said endowment fund, and for a valuable consideration paid by him to said association, and in consideration of his further promise to pay to said association such amounts as might thereafter be required of and assessed against him -in pursuance of the by-laws of said association, defendant duly executed and delivered to him its certain written contract, called an endowment certificate, No. 3795, whereby the defendant promised and agreed to pay to the beneficiaries designated in said endowment certificate, viz., the wife and heirs of said John C. Estes, upon the death of the said John C. Estes, the sum of one thousand dollars.
“That on or about the 9th day of May, 1895, upon the application of the said John C. Estes, and upon the payment by him to said association of all fees required and the surrender by him of said endowment certificate to it, and a full compliance upon his part with the by-laws of said association, defendant duly executed and delivered to him its certain contract in writing, whereby defendant promised and agreed to pay to this plaintiff, upon the death of said John C. Estes, the sum of one thousand dollars.
“A full, true and correct copy of said contract in writing, and of all its terms and conditions, and of all indorsements thereon, is hereto attached, marked ‘Exhibit A,’ and made a part thereof.”
The certificate, which by specific allegations is - made a part of the petition, contains the following recital:
“Beneficiary: W. H. Hollis, stepson. Duplicate of original. Issued May 9, 1895. Accepted as per laws of endowment fund.”
The defendant denied generally, and also pleaded some special defenses, but the latter are not material to the determination of the question under discussion. At the proper time the defendant objected to the introduction of any evidence under the petition, because *78of an insufficient statement of facts. This was overruled. On the trial the plaintiff introduced no testimony tending to show any relation existing at any time between himself and Estes, except that of stepson and stepfather. When the plaintiff had concluded his evidence the defendant demurred, and the demurrer was overruled.
After the evidence was concluded, no effort having been made to show the existence of any relation between Estes and Hollis except that stated in the petition, the defendant requested the court to instruct the jury that the plaintiff was not entitled to recover because he had not shown an insurable interest in the life of Estes. It is held in the opinion that this question was not involved in the case, and, therefore, the court did not err in refusing the instruction ; and it is also held that, if defendant wished to rely on such a defense, it should have pleaded the facts. With the general rule of pleading in such cases we are not concerned. In the present case the plaintiff pleaded the fact that when the certificate was issued the plaintiff was the stepson of Estes, and the certificate on which he relied as the foundation of his action also stated that the beneficiary was the stepson of the insured. It was on the relation of stepson of the insured that plaintiff based his right to recover, and it was upon this statement of fact by the plaintiff that the question of law arose. It was, therefore, wholly unnecessary for the defendant to plead the same facts in order to raise the question. It is stated in the opinion that “apart from the relation óf affinity, however, there may have been dependence, or other condition, to warrant the insurance.” Such condition may have existed, but the fact was not made to appear, and the plaintiff relied wholly upon the relation of stepson *79and stepfather, which precludes the presumption of the existence of any other .relation.
But why presume the existence of facts in favor of the pleader that are not claimed by him and which are not necessarily a sequence of those pleaded ? If a pleader may safely rely on the court to presume the existence of facts favorable to him which are not pleaded, the science of pleading, so far at least as a plaintiff is concerned, would be very much simplified. Whether one has an insurable interest in the life of his stepfather is a question of law, and in this case that question arose on the facts stated in the plaintiff’s petition, and was presented to the court below properly and timely. It is preserved in the record in this court and should be decided.
Burch, J., not sitting, having been of counsel in the case.